Citation Nr: 0206469	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  99-25 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation, prior 
to September 24, 2001, for shell fragment wound of the chin.

2.  Entitlement to an increased evaluation for shell fragment 
wound of the chin, currently rated at 10 percent.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of shell fragment wound of the right 
hand with contraction of the right 5th finger.

4.  Entitlement to an initial compensable evaluation, prior 
to September 24, 2001, for scar of the right 5th finger, 
status post shell fragment wound.

5.  Entitlement to an increased evaluation for scar of the 
right 5th finger, status post shell fragment wound, currently 
rated at 10 percent.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  The Board remanded this matter to 
the RO for additional development in May 2001.  The RO 
complied with the remand instructions and has returned the 
case to the Board for further appellate review.

The Board notes that entitlement to service connection for a 
left knee disability has been granted by the RO during the 
course of this appeal; therefore, the issue is no longer 
before the Board.  The Board observes that the veteran has 
recently filed a claim of entitlement to service connection 
for post-traumatic stress disorder.  As this issue has not 
been prepared for appellate review, it is referred to the RO 
for all necessary development and adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Prior to September 24, 2001, the record contains no 
medical evidence of tenderness, pain, or other symptomatology 
related to the shell fragment wound of the veteran's chin.

3.  The veteran's shell fragment wound of the chin is 
productive of tenderness and discomfort.

4.  The veteran's residuals of shell fragment wound of the 
right hand with contraction of the right 5th finger are 
manifested by limitation of motion of the right 5th finger.

5.  Prior to September 24, 2001, the record contains no 
medical evidence of tenderness, pain, or other symptomatology 
related to the scar of the veteran's right 5th finger, status 
post shell fragment wound.

6.  The veteran's scar of the right 5th finger, status post 
shell fragment wound, is productive of tenderness.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation prior 
to September 24, 2001, for shell fragment wound of the chin, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 
7804 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  The criteria for an evaluation in excess of 10 percent 
for shell fragment wound of the chin have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.14, 4.118, Diagnostic Code 7804 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of shell fragment wound of the right hand with 
contraction of the right 5th finger have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.73, Diagnostic Code 5309 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

4.  The criteria for an initial compensable evaluation prior 
to September 24, 2001, for scar of the right 5th finger, 
status post shell fragment wound, have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.14, 4.118, Diagnostic Code 7804 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

5.  The criteria for an evaluation in excess of 10 percent 
for scar of the right 5th finger, status post shell fragment 
wound, have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic 
Code 7804 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126).  Among other things, this law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to inform and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
implementing regulations apply only to claims for benefits 
that are governed by part 3 of Title 38 of the Code of 
Federal Regulations.  See Supplementary Information, Scope 
and Applicability, 66 Fed. Reg. 45,629 (Aug. 29, 2001).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

After reviewing the claims file, the Board finds that there 
has been compliance with the notice and assistance provisions 
of the new legislation.  The veteran has been adequately 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits sought.  
In particular, the veteran was notified of the provisions of 
the VCAA by letter from the RO and by the May 2001 Board 
remand.  The Board concludes that the discussions in the 
rating decisions, statement of the case, supplemental 
statement of the case, and related letters have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought. 

In addition, the RO obtained private treatment records and 
afforded the veteran VA examinations.  The veteran also 
presented testimony at personal hearings before the RO and 
the Board.  Accordingly, the Board concludes that the record 
as it stands is complete and adequate for appellate review 
and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify 
various disabilities.  As the veteran took exception with the 
initial rating awards, VA must consider all evidence of the 
veteran's disabilities as is necessary to evaluate the 
severity from the effective date of service connection 
through the present.  It is not only the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (2001).

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40 (2001).  The factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight bearing 
are related considerations.  See 38 C.F.R. § 4.45 (2001).  
With any form of arthritis, it is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2001).

I. Shell Fragment Wound of the Chin

The record shows that the RO initially granted service 
connection for a shell fragment wound of the chin in a 
September 1999 rating decision and assigned a noncompensable 
evaluation effective from December 22, 1998.  The veteran 
filed a Notice of Disagreement to this initial rating and 
completed his substantive appeal.  The RO thereafter 
increased the assigned evaluation to 10 percent effective 
from September 24, 2001.

The service medical records show that the veteran sustained a 
shell fragment wound of the chin, with no artery or nerve 
involvement, in December 1966.  The veteran underwent closure 
of the chin.  The remainder of the service medical records 
are negative for complaints or findings regarding the chin.

During a VA scars examination in June 1999, the veteran 
reported the presence of numbness and stiffness at the bottom 
of the lip.  He also had difficulty speaking in cold weather.  
Physical examination found a four centimeter scar, with no 
tenderness, adherence, ulceration, breakdown, depression, 
elevation, underlying tissue loss, inflammation, edema, or 
keloid.  The color of the scar was very comparable to the 
surrounding skin and there was no disfigurement.

At his personal hearings before the RO and the Board in 
February 2000 and February 2001 respectively, the veteran 
made the same complaints regarding the numbness of his chin, 
but stated that he had never received medical care for the 
condition.  

Treatment records from Bobby J. Kidd, M.D., noted old wounds 
of the face in June 2001.  At the September 2001 VA 
examination, the veteran reported numbness of the chin 
associated with dribbling.  He also had difficulty speaking 
in cold weather and his mouth felt clumsy.  The examiner 
observed a Y-shaped incision over the chin.  The scar was 
freely mobile and reported to be tender.  The chin was 
reported to be hypesthetic.  The radiology report of the 
facial bones showed a tiny metallic fragment adjacent to the 
right orbit.  The veteran was assessed with scars of the chin 
and numbness associated with slurred speech and lip 
clumsiness; retained shrapnel right face.  The examiner 
identified no clear functional deficit on examination.

The veteran's shell fragment wound of the chin has been 
assigned schedular evaluations pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).  This Diagnostic Code provides 
for a maximum 10 percent evaluation for a tender and painful 
scar.  Prior to September 24, 2001, the date of the second VA 
examination, the record contains no evidence that the 
veteran's scar was tender or painful.  The June 1999 VA 
examiner specifically found that the scar was not painful or 
symptomatic.  The veteran testified that he had received no 
medical treatment for the scar.  Therefore, the record 
contains no evidence that would permit a compensable rating 
prior to September 24, 2001.

In addition, the Board finds that the veteran is not entitled 
to a current evaluation in excess of 10 percent.  As 
aforementioned, a 10 percent evaluation is the highest 
available under Diagnostic Code 7804.  Therefore, the Board 
must consider whether the application of alternative 
diagnostic codes would afford the veteran a higher rating.  
Diagnostic Code 7800 provides a 30 percent evaluation for 
severely disfiguring scars and Diagnostic Code 7806 provides 
a 30 percent evaluation for exudation or itching constant, 
extensive lesions, or marked disfigurement.  However, the VA 
examiners found no disfigurement due to the veteran's scar, 
and the scar is not productive of lesions, exudation, or 
itching.  Likewise, the veteran's scar is not characterized 
as a burn, and so Diagnostic Code 7801 is not for 
application.

Finally, the veteran's scar may be rated on limitation of 
motion of the part affected.  See Diagnostic Code 7805.  
While the veteran has complained that he has difficulty 
speaking in cold weather, there have been no objective 
findings of impairment of the cranial nerves or of functional 
impairment.  See Diagnostic Codes 8205-8412.  Therefore, the 
Board can identify no basis under which to grant an 
evaluation in excess of 10 percent and the appeal is denied.

II. Shell Fragment Wounds of the Right Hand and Right 5th 
Finger

The record shows that the RO initially granted service 
connection for shell fragment wound of the right hand in a 
September 1999 rating decision and assigned a noncompensable 
evaluation effective from December 22, 1998.  The veteran 
filed a Notice of Disagreement with this initial rating and 
completed his substantive appeal.  The RO thereafter 
increased the assigned evaluation to 10 percent effective 
from December 22, 1998.  The RO also assigned a separate 
noncompensable rating for scar of the right 5th finger, 
effective from December 22, 1998, and a 10 percent rating for 
scar of the right 5th finger, effective from September 24, 
2001.

The service medical records show that the veteran sustained a 
shell fragment wound of the right hand, with no artery or 
nerve involvement, in December 1966.  The remainder of the 
service medical records are negative for complaints or 
findings related to the right hand.  

During a VA scars examination in June 1999, the examiner 
observed a tiny piece of shrapnel on the dorsum of the hand, 
just proximal to the base of the 4th finger, that measured 
one to two millimeters in length.  The examiner could not 
discern a scar.  The veteran reported that in the past 10 to 
15 years, he had a problem with his right 5th finger.  There 
was a progression of pulling back of this finger in which the 
proximal interphalangeal joint was quite immovable at a 90 
degree angle.  On the plantar aspect between the knuckle and 
first interphalangeal joint, there was also a pad of 
relatively hard non-bony tissue.  Examination of the hands 
was essentially normal except that the veteran was unable to 
extend the proximal interphalangeal joint on the right 5th 
finger while performing maneuvers.

At his personal hearings before the RO and the Board, the 
veteran made the same complaints regarding the bent right 5th 
finger, but stated that he had never received medical care 
for this condition.  

Treatment records from Dr. Kidd noted old wounds of the 
dorsum of the hand in June 2001.  Contracture of the right 
5th finger was observed.  The radiology report found two 
small metallic bodies measuring 2 to 3 centimeters and lying 
over the 4th metacarpal bone about the mid third and 
posterior aspect.

At the September 2001 VA examination, the veteran reported 
that his right hand caused difficulty with his work as a tool 
and dye maker.  He believed that the fixed position and 
numbness of the small finger affected motor control and 
coordination.  The examiner observed deformity of the right 
small finger and a faint area of scar.  The scar was freely 
mobile and reported to be tender.  The small right finger was 
in fixed flexion at the proximal interphalangeal joint at 50 
degrees.  A decrease of sharp sensation in the right small 
finger was reported.  Reflex examination was 2+ and 
unremarkable.  The x-ray report showed two metallic fragments 
in the soft tissues between the 4th and 5th metacarpals.  The 
veteran was assessed with right small finger trauma with 
contracture in flexion, decreased sensation, decreased right 
hand coordination, and retained shrapnel.  The examiner noted 
that palpable flexor tendons in both hands were likely due to 
alcohol use, rather than the shrapnel injury.

The veteran's shell fragment wound of the right hand has been 
assigned a 10 percent schedular evaluation pursuant to 
38 C.F.R. § 4.73, Diagnostic Code 5309 (2001), pursuant to 
which the severity of injuries to Muscle Group IX is 
evaluated.  Diagnostic Code 5309 states that Muscle Group IX 
includes those muscles of the forearm responsible for strong 
grasping movements and are supplemented by the intrinsic 
muscles of the hand in delicate manipulative movements.  A 
note to this Diagnostic Code indicates that the hand is so 
compact a structure that isolated muscle injuries are rare, 
being nearly always complicated with injuries of bones, 
joints, tendons, etc.  Injuries to Muscle Group IX should be 
rated on limitation of motion, with a minimum 10 percent 
rating.

Since the primary limitation of motion caused by the 
veteran's right hand injury involves the right 5th finger, 
the Board will evaluate the veteran's disability under 
Diagnostic Code 5227, which provides a noncompensable 
evaluation for ankylosis of any finger other than the thumb, 
index finger, or middle finger.  It is noted that extremely 
unfavorable ankylosis will be rated as amputation under 
Diagnostic Codes 5152-5156.  Diagnostic Code 5156 provides 
for a 10 percent rating for amputation of the little finger 
without metacarpal resection, and a 20 percent rating for 
amputation with metacarpal resection.  

The evidence of record shows that the veteran complains of 
contraction of the right 5th finger that interferes with his 
work.  The June 1999 VA examination found that the veteran 
was unable to extend the proximal interphalangeal joint on 
the right 5th finger while performing maneuvers.  The 
September 2001 VA examination noted fixed flexion at the 
proximal interphalangeal joint at 50 degrees.  Based on these 
findings, the Board finds that an evaluation in excess of 10 
percent is not warranted.  As discussed above, Diagnostic 
Code 5227 provides for a noncompensable evaluation for 
ankylosis of the small finger.  In addition, the veteran's 
limitation of motion is not severe enough to characterize as 
extremely unfavorable ankylosis, and so does not warrant 
rating as an amputation.  Accordingly, 10 percent is the 
highest available rating under Diagnostic Code 5309, and the 
appeal is denied.

In confirming the 10 percent rating, the Board has considered 
the functional loss due to the contracted right 5th finger.  
While the veteran testified that the bent right 5th finger 
caused some difficulty with his work as a tool and dye maker, 
the record contains no evidence that this disability has 
impaired the veteran's work or activities of daily living.  
Accordingly, the Board finds that the 10 percent evaluation 
adequately compensates for the minimal functional loss due to 
the contracted small finger. 

The veteran's scar of the right 5th finger has been assigned 
schedular evaluations pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).  As aforementioned, this 
Diagnostic Code provides for a maximum 10 percent evaluation 
for a tender and painful scar.  Prior to September 24, 2001, 
the date of the second VA examination, the record contains no 
evidence that the veteran's scar was tender or painful.  
During the June 1999 VA examination, the examiner could not 
discern a scar and found that the examination of the right 
hand was normal other than the contracted small finger.  The 
veteran complained of the limitation of motion of the finger, 
but did not complain of any tenderness.  The veteran also 
testified that he had received no medical treatment for the 
scar.  Therefore, the record contains no evidence that would 
permit a compensable rating prior to September 24, 2001.

In addition, the Board finds that the veteran is not entitled 
to a current evaluation in excess of 10 percent.  Since a 10 
percent evaluation is the highest available under Diagnostic 
Code 7804, the Board must consider whether the application of 
alternative diagnostic codes would afford the veteran a 
higher rating.  Diagnostic Code 7800 provides a 30 percent 
evaluation for severely disfiguring scars and Diagnostic Code 
7806 provides a 30 percent evaluation for exudation or 
itching constant, extensive lesions, or marked disfigurement.  
However, the VA examiners described the veteran's scar as 
faint, at most, and the scar is not productive of lesions, 
exudation, or itching.  Likewise, the veteran's scar is not 
characterized as a burn, and so Diagnostic Code 7801 is not 
for application.

Finally, the veteran's scar may be rated on limitation of 
motion of the part affected.  See Diagnostic Code 7805.  
However, the veteran has been assigned a separate 10 percent 
evaluation for contraction of the right 5th finger, which is 
discussed separately in this decision.  Therefore, the Board 
can identify no basis under which to grant an evaluation in 
excess of 10 percent and the appeal is denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001).  The Board, as 
did the RO, finds that the evidence of record does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards.

In this regard, the Board finds that there has been no 
showing by the veteran that his service-connected residuals 
of shell fragment wounds have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Therefore, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) (2001) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable evaluation, prior to September 24, 
2001, for shell fragment wound of the chin is denied.

An evaluation in excess of 10 percent for shell fragment 
wound of the chin is denied.

An initial evaluation in excess of 10 percent for residuals 
of shell fragment wound of the right hand, with contraction 
of the right 5th finger, is denied.

An initial compensable evaluation, prior to September 24, 
2001, for scar of the right 5th finger, status post shell 
fragment wound, is denied.

An evaluation in excess of 10 percent for scar of the right 
5th finger, status post shell fragment wound, is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

